Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record Huang (US20110061500), generally consistent with the claim limitations as described in the previous Office Action. Huang discloses a click type torque limiter.  Huang fails to disclose a motor to be used in combination with the tool and a plastic tool that can easily be disposed on. Although one of ordinary skill in the art can make changes to material relatively easily, one of ordinary skill would not choose a click type torque limiter to be used in line with a motor (drill) to prevent limiting torque, then make the material type out of plastic.  Since there are no known references that disclose these limitations the claims are determined to be novel and non-obvious. Claims 2-11 would be allowed due to dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/DAVID B. THOMAS/Primary Examiner, Art Unit 3723